      Case 18-52175     Doc 23    Filed 12/19/18    Entered 12/19/18 11:07:03     Desc      Page 1
                                                   of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA

 IN RE:                                             CHAPTER 13
 Kendreka Lashon Griffin
 210 Southland Station Drive                        CASE NUMBER: 18-52175-AEC
 Apt. 36
 Warner Robins, GA 31088                            ATTORNEY: CALVIN L. JACKSON, P.C.




                            Notice of Motion to Dismiss Chapter 13 Case
Camille Hope, Chapter 13 Trustee, HAS FILED DOCUMENTS WITH THE COURT TO dismiss your
Chapter 13 case.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one. If not served with this notice in accordance with the
Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, a copy of the motion may be
obtained upon written request to counsel for the Movant (identified below) or at the Clerk's
office.

If you do not want the court to dismiss your Chapter 13 case, or if you want the court to consider your
views on the motion, then you or your attorney shall appear at the hearing on confirmation scheduled to
be held on

             JANUARY 14, 2019 AT 01:30 PM IN THE UNITED STATES
   BANKRUPTCY COURT, LOCATED IN COURTROOM B, U.S. BANKRUPTCY COURT, 433
                     CHERRY STREET, MACON, GEORGIA.

If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting relief.

This notice is sent by the undersigned pursuant to M.D. Ga. LBR 9004-1( c).

       Dated: December 19, 2018

CAMILLE HOPE, TRUSTEE                                      KYLE GEORGE, CLERK
P.O. Box 954                                               United States Bankruptcy Court
Macon, GA 31202                                            P.O. Box 1957
Telephone (478) 742-8706                                   Macon, GA 31202
docomt@chapter13macon.com                                  Telephone (478) 752-3506



18-52175-AEC                                                                                Page 1 of 2
      Case 18-52175     Doc 23    Filed 12/19/18    Entered 12/19/18 11:07:03    Desc       Page 2
                                                   of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA

  IN RE:                                            CHAPTER 13
  Kendreka Lashon Griffin
  210 Southland Station Drive                       CASE NUMBER: 18-52175-AEC
  Apt. 36
  Warner Robins, GA 31088                           ATTORNEY: CALVIN L. JACKSON, P.C.




                                       MOTION TO DISMISS

Now comes the Chapter 13 trustee and files this her motion to dismiss the above-referenced case,
pursuant to 11 U.S.C. §1307(c).
                                                       1
The plan filed by the debtor is not proposed in good faith.

WHEREFORE, the trustee prays that the Court dismiss the above-referenced case.

DATED: December 19, 2018                                 /s/ Camille Hope
                                                         Camille Hope, Trustee
                                                         Office of the Chapter 13 Trustee
                                                         P.O. Box 954
                                                         Macon, GA 31202


                                    CERTIFICATE OF SERVICE

I HEREBY CERTIFY a true and correct copy of the attached document was sent (1) via electronic
notice to parties who are ECF Filers and Consenting Users, (2) via electronic notice to ECF Filers and
Consenting Users who represent parties, and (3) mailed postage prepaid to all other interested parties

Kendreka Lashon Griffin                                CALVIN L. JACKSON, P.C.
210 Southland Station Drive
Apt. 36
Warner Robins, GA 31088

Debtor                                                 Counsel for Debtor

DATED: December 19, 2018                               /s/ Camille Hope
                                                       Camille Hope, Trustee


18-52175-AEC                                                                                Page 2 of 2
